Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Prior art Ohishi (US4975665) and Kin (JP2009049231A; Translation attached) have been found to be the closest prior art.
Regarding claim 1, Ohishi teaches a contactor (i.e. remote-controlled circuit breaker) (fig.1) comprising a movable contact (i.e. movable conductor 10) (fig.1) including a movable contact point (i.e. movable contacts 11 and 12) (fig.1) and a fixed contact (i.e. fixed conductor 8 and 17) (fig.1) including a fixed contact point (i.e. fixed contact 9 and 16) (fig.1) facing the movable contact point (implicit, as seen in fig.1), the contactor comprising: a fixed iron core (i.e. fixed iron core 28) (fig.1); a movable iron core (i.e. movable iron core 30) (fig.1), one end of the movable iron core facing the fixed iron core (implicit, as seen in fig.1); an operation coil (i.e. electromagnetic coil 26) (fig.1) provided around the movable iron core (implicit, as seen in fig.1), the operation coil being configured to generate, by a current supplied from an outside of the contactor, an electromagnetic force that brings the movable iron core into contact with the fixed iron core (column 7 lines 28-29, When a voltage is applied to the terminal 42 (FIG. 1), the coil 26 is excited); a first movable bar (i.e. transmission lever 34) (fig.1) having an insulating property (implicit, as current conduction in movable bar is not desired), one end of the first 
Ohishi does not teach “two opening levers that contact the second movable bar”.
Kin teaches in a similar field of endeavor of solenoid operated switch, that it is conventional to have a contactor with a first movable bar (e.g. bar comprising support member 7) (fig.1) which includes a plate and a projection (e.g. plate is the part of 7 that is screwed on to attachment member 12 and projection is the part that moves vertically in the middle of the plate) (fig.1).
However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination discloses “two opening levers that contact the second movable bar”.
Dependent claims 2-7 are allowed as they depend on allowable claim 1.
Regarding claim 8, it is allowable for the same reasons as stated in claim 1.
Dependent claims 9-14 are allowed as they depend on allowable claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        02/18/2022

/Scott Bauer/Primary Examiner, Art Unit 2839